Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 07/12/2022. Claims 1, 5, 9, 13-14, and 18 have been amended, claims 8, 12, and 17 have been cancelled. Claims 1, 3-7, 9-11, 13-16, and 18 are currently pending.

Allowable Subject Matter
Claims 1, 3-7, 9-11, 13-16, and 18 are allowed following the discussion regarding allowable subject matter documented in the interview summary dated 07/07/2022.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-4580226-A (Bennison et al) teaches a method of establishing a quality control procedure to specify what percentage of the product is defective and what percentage of the defective products are allowed to ship out to a customer, but does not teach the equation to specify these percentages from claim 1.
US-20110182495-A1 (Sun et al) teaches an anomaly detection method for inspecting and detecting defects in manufacturing parts image data, but does not teach the learning model evaluation or inspection indices from claim 1.
US-20140050389-A1 (Mahadevan et al) teaches a defect detection algorithm in an inspection setting that plots ROC curves and compares a number of inspection scenarios in order to select the best parameters for the algorithm, but does not teach the inspection index from claim 1.
US-20210229231-A1 (Fukatsu et al) teaches using machine learning to analyze data related to machining quality in order to detect defective machining, but does not teach the learning model evaluation or inspection indices from claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121      




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121